COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON
                                              ORDER
Appellate case name:       Rita Lemons v. Joe Payton Lee
Appellate case number:     01-15-00701-CV
Trial court case number: 2013-55684
Trial court:               151st District Court of Harris County
        Appellant, Rita Lemons, has filed affidavits of indigence to proceed without advance
payment of costs on appeal. Although a clerk’s record has not been filed in this appeal, we take
notice of the clerk’s record filed in a related appeal (Joe Payton Lee v. Rita Lemons, 01-15-
00208-CV) arising from the same underlying trial court case number. The clerk’s record in the
related case indicates that appellant filed an affidavit of indigence with the trial court in earlier
notice of appeal on April 30, 2015 and the trial court subsequently entered an order on May 18,
2015 overruling the district court clerk’s contest to the affidavit as untimely. Accordingly,
appellant already has been deemed indigent for purposes of this appeal and we dismiss
appellant’s subsequent requests as moot.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).
       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(i)(4).
         It is further ORDERED that appellant’s brief filed on October 2, 2015 and amended brief
filed on October 16, 2015 be struck for failure to comply with Texas Rule of Appellate
Procedure 38.1. See TEX. R. APP. P. 38.1, 38.9. Because a reporter’s record has been filed,
appellant is ORDERED to file an opening brief complying with the applicable rules within 30
days of the filing of the clerk’s record. See TEX. R. APP. P. 38.6(a). Failure to file appellant’s
brief within this time may result in dismissal of this appeal for want of prosecution. See TEX. R.
APP. P. 38.8(a). Appellee’s brief, if any, must be filed within 30 days after the date appellant’s
brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court
Date: November 17, 2015